Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Terminal Disclaimer filed on 05/20/22 after the Final Rejection of 03/10/22 are acknowledged. The After Final amendments have been entered.
Claims 5-7 and 30 were cancelled. 
Claims 1-4 and 8-29 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Provisional Double Patenting Rejections
The terminal disclaimer filed on 05/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/770,022 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The provisional double patenting rejection over the ‘022 Application has been withdrawn.
Applicant’s arguments (Page 7, filed 05/20/22) regarding Application No. 17/182,227 have been fully considered and are persuasive since the ‘227 Application is now abandoned. The provisional double patenting rejection over the ‘227 Application is withdrawn. 


Updated Search
An updated prior art search did not uncover a reference that teaches or suggests the limitations of a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once every day, as recited in the instant claims. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4 and 8-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615